DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

2.    	The following is a non-final Office action in response to Applicant submission received on 06/18/2020.
3.    	Claims 1-4 are currently pending and have been examined.

Foreign Priority
4.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Oath/Declaration
5.	The applicant's oath/declaration filed on 06/18/2020 has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Drawings
6.	The applicant’s drawings submitted on 06/18/2020 are acceptable for examination purposes.

Information Disclosure Statement
7.	The information disclosure statement submitted by Applicant is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-4 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims U.S. Patent No. 10,728,082 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because claim(s) 1-4 of U.S. Patent No. 10,728,082 B2 contain(s) every element of claims 1-4 of the instant application and as such anticipate(s) claim(s) 1-4 of the instant application.
The limitations of claims 1-4 of the instant Application are similar to the limitations claims 1-4 of U.S. Patent No. 10,728,082 B2 as compared in the following table:
US Application 16/905,255
U.S. Patent No. 10,728,082 B2
Independent claim 1.  A method for receiving media data in a multimedia system, the method comprising:


receiving a transmission packet including information for delivery characteristics of the media data,
wherein the information for the delivery characteristics comprises bitstream information and quality of service (QoS) information for delivery of the media data,
wherein the QoS information comprises a first field indicating characteristics about packet loss of the media data and a second field classifying a service class of the media data,
wherein the bitstream information includes a first field indicating a minimum bit rate for delivery of the media data and a second field indicating a maximum buffer size for delivery of the media data, and
wherein the transmission packet comprises a flag indicating a presence of the information for delivery characteristics.

Independent claim 1.  An apparatus for receiving media data in a multimedia system, the apparatus comprising: 
a receiver; and at least one processor, operatively coupled to the receiver, and configured to control the receiver to
receive a transmission packet including information for delivery characteristics of the media data, 
wherein the information for the delivery characteristics comprises bitstream information and quality of service (QoS) information for delivery of the media data,
wherein the QoS information comprises a first field indicating characteristics about packet loss of the media data and a second field classifying a service class of the media data, 
wherein the bitstream information includes a first field indicating a minimum bit rate for delivery of the media data and a second field indicating a maximum buffer size for delivery of the media data, and 
wherein the transmission packet comprises a flag indicating a presence of the information for delivery characteristics.
Claim 2.  The method of claim 1, wherein the bitstream information further includes a third field indicating a peak bit rate for delivery of the media data.
 
Claim 2.  The apparatus of claim 1, wherein the bitstream information further includes a third field indicating a peak bit rate for delivery of the media data.

Claim 3.  The method of claim 1, wherein the QoS information further comprises a third field indicating characteristics about delay sensitivity of the media data.
Claim 3.  The apparatus of claim 1, wherein the QoS information further comprises a third field indicating characteristics about delay sensitivity of the media data.

Claim 4. The method of claim 1, wherein the service class classifies types of bitstream information indicating a constant bit rate or a variable bit rate.
 
Claim 4.  The apparatus of claim 1, wherein the service class classifies types of bitstream information indicating a constant bit rate or a variable bit rate.
 
        The method of Independent claim 1 is rejected under the obviousness-type double patenting of independent claim 1 of U.S. Patent No. 10,728,082 B2 because for the apparatus to perform its function there must be a method to operate the apparatus.


Claims 1-4 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims U.S. Patent No. 10,135,666 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because claim(s) 1-2, 5, 6 of U.S. Patent No. 10,135,666 B2 contain(s) every element of claims 1-4 of the instant application and as such anticipate(s) claim(s) 1-4 of the instant application.
The limitations of claims 1-4 of the instant Application are similar to the limitations claims 1-2, 5, 6 of U.S. Patent No. 10,135,666 B2 as compared in the following table:
US Application 16/905,255
U.S. Patent No. 10,135,666 B2
Independent claim 1.  A method for receiving media data in a multimedia system, the method comprising:
receiving a transmission packet including information for delivery characteristics of the media data,



wherein the information for the delivery characteristics comprises bitstream information and quality of service (QoS) information for delivery of the media data,

wherein the QoS information comprises a first field indicating characteristics about packet loss of the media data and a second field classifying a service class of the media data,
wherein the bitstream information includes a first field indicating a minimum bit rate for delivery of the media data and a second field indicating a maximum buffer size for delivery of the media data, and

wherein the transmission packet comprises a flag indicating a presence of the information for delivery characteristics.

Independent claim 1.  A method for providing media data in a multimedia system, the method comprising:
generating information for delivery characteristics of the media data;
identifying a data unit, the data unit being related with a portion of the media data; and transmitting a transmission packet including the generated information for the delivery characteristics, the transmission packet being generated based on the data unit, 
wherein the information for the delivery characteristics comprises bitstream information and Quality of Service (QoS) information for transmitting media data, 
wherein the QoS information comprises at least one of a first field indicating characteristics about packet loss of the media data or a second field classifying a service class of the media data, 

wherein the bitstream information includes at least one of a first field indicating a minimum bit rate for delivery of the media data or a second field indicating a maximum buffer size for delivery of the media data, and 
wherein the transmission packet comprises a flag indicating a presence of the generated information for the delivery characteristics 
if the transmission packet comprises header information of the data unit. 

Claim 2.  The method of claim 1, wherein the bitstream information further includes a third field indicating a peak bit rate for delivery of the media data.
 
Claim 2.  The method of claim 1, wherein the bitstream information includes at least one of a third field indicating a peak bit rate for delivery of the media data, 
a fourth field indicating a period of a sub-unit of the data unit for delivery of the media data, or a fifth field indicating a maximum size of the sub-unit.

Claim 3.  The method of claim 1, wherein the QoS information further comprises a third field indicating characteristics about delay sensitivity of the media data.
Claim 5.  The method of claim 1, wherein the QoS information further comprises a third field indicating characteristics about delay sensitivity of the media data.

Claim 4. The method of claim 1, wherein the service class classifies types of bitstream information indicating a constant bit rate or a variable bit rate.
 
Claim 6.  The method of claim 1, wherein the service class classifies types of bitstream information indicating a constant bit rate or a variable bit rate.
 

Applicant merely changes the scope of the instant claims by deleting the following limitation in bold “wherein the transmission packet comprises a flag indicating a presence of the generated information for the delivery characteristics if the transmission packet comprises header information of the data unit”.
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re karlson, 136 USPQ 184 (CCPA). Also note Ex Parte Raine, 186 USPQ 375 (bd. App. 1969); omission of a reference element whose function is not needed would have been obvious to one skilled in the art.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a)	Cheong et al. (US 20050094611 A1) discloses a method that involves mapping, by a packet data service node, quality-of-service (QoS) information in an Internet protocol (IP) layer to QoS information needed in a access network.
b)	Ha et al. (US 20110119395 A1) discloses a method that involves receiving a file including information regarding a set of media data e.g. MPEG-2 transport stream format media data, from a server, where the set of media data are generated by encoding content such that each one of the media data comprises a different respective quality.
c)	Ryu et al. (US 20140036999 A1) discloses a method for indicating a level of priority for video frames in a video packet associated with a same temporal level in a hierarchical-B structure for user equipment (UE) e.g. mobile station.
d)	Torsner et al. (US 20110164664 A1) discloses a method that involves dividing SDUs into multiple radio link control (RLC) protocol data unit (PDU) segments for the initial transmission of the SDU.
e)	Emura (US 20110026526 A1) discloses an apparatus for providing metadata information and storage medium.
f)	Working Draft for MPEG Media Transport (April 2012) discloses a data entity that is composed of one or more MPUs. An MMT asset is a large data unit for which same composition information and transport characteristics are applied. It defines coded media data unit that can be completely and independently processed in MMT. In the context processing means encapsulation into MMT Package or packetization for delivery.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F VOLTAIRE whose telephone number is (571)272-3953. The examiner can normally be reached M-F 9:00-6:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEAN F VOLTAIRE/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466